          Case 1:18-cv-00289-JEB Document 55-1 Filed 02/08/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 GILBERTO RODRIGUEZ CHAVERRA,                       )
                                                    )
                 Plaintiff,                         )
                                                    )
          v.                                        )
                                                              Civil Action No. 18-0289 (JEB)
                                                    )
 U.S. IMMIGRATION AND CUSTOMS                       )
 ENFORCEMENT, et al.,                               )
                                                    )
                 Defendants.                        )
                                                    )


                              [DEFENDANTS’ PROPOSED] ORDER

         Upon consideration of the parties’ Joint Status Report, it is hereby ORDERED that the

parties file a further joint status report on or before March 8, 2021, to update the Court on the

production of ICE’s records. SO ORDERED.



Dated:
                                                              JAMES E. BOASBERG
                                                              United States District Judge
